Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 1 of 34

}{ USDC SDNY |

 

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOCK:
eee eee x OC He
GREG BE. LINDBERG DATE FILED: _ fi
Plaintiff,
-against- 20-cvy-8231 (LAK)
DOW JONES & COMPANY, INC,
Defendant.
eee eee eee eee eee ee ee ee ee x
MEMORANDUM OPINION
Appearances:

Aaron Z. Tobin
Michael Merrick
CONDON TOBIN SLADEK THORNTON, PLLC

Charles A. Gruen
LAW OFFICES OF CHARLES A. GRUEN

Attorneys for Plaintiff
Robert P. LoBue
PATTERSON, BELKNAP, WEBB & TYLER LLP
Attorneys for Defendant
LEWIS A. KAPLAN, District Judge.
This case arises from two allegedly defamatory articles published in The Wall Street
Journal (the “Journal’) about Greg Lindberg’s business and romantic pursuits.’ Lindberg is the

founder and sole owner of the Global Growth investment firm and its portfolio of affiliated

companies, which includes a number of insurance companies.’ In early 2019, the Journal reported

 

Complaint [Dkt. 4] at 71.

id. at 7 10.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 2 of 34

2

that Lindberg had diverted $2 billion from these insurance companies for his personal use.’ A
number of months later, the Journal published a second article about Lindberg that focused on his
alleged use of surveillance operatives to spy on his former fiancée and other women who “caught
his eye."

Lindberg claims that these articles were defamatory and that reporters for the Journal
improperly relied on sources who were subject to confidentiality agreements or owed him a duty of
confidentiality. He alleges that Dow Jones & Company, Inc. (‘Dow Jones”) — the owner of The
Wall Street Journal —is liable to him for defamation, tortious interference with contracts, and aiding

and abetting breaches of fiduciary duty.

Facts
L The First Article
The Journal first reported on Lindberg in a February 28, 2019 article posted to the
newspaper’s website under the title Financier Who Amassed Insurance Firms Diverted $2 Billion into
His Private Empire (the “First Article”). It was printed on March 1, 2019 with minor modifications

on the front page of the print Journal with the title Insurance Tycoon Diverts $2 Billion®

 

Id. at J 40.

Id. at YF 46, 53.

Id. at 7 40.

Id. at 43.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 3 of 34

3

The First Article claimed that Lindberg had diverted $2 billion of insurance company
funds for his personal benefit by causing the insurers to lend money to entities he owned.’ According
to the article, insurance companies typically invest premiums “conservatively” to ensure sufficient
liquidity to pay insurance claims.’ For the same reason, the article claimed, state regulators monitor
and regulate insurance companies’ investments in affiliated entities.’ For example, the article noted that
“fs]ome states” limit affiliate investments to 10 percent of an insurer’s assets.’ In contrast, the article
claimed that one of Lindberg’s insurance companies had invested more than 50 percent of its assets in
affiliated entities."

The article reported also that Lindberg had moved his insurance companies to North
Carolina, where regulators allowed his insurance companies to invest up to 40 percent of their assets
in affiliated entities.'"* It explained that Lindberg had made generous political contributions to the
North Carolina insurance commissioner — Wayne Goodwin -- who was up for re-election around the

time that Lindberg moved his insurance companies to the state." In addition, the article claimed that

 

Id. at | 40.

First Article [Dkt. 14-1] at q 15.

Paragraph numbers refer to the numbers included in the copies of the articles provided by
Dow Jones in support of its motion to dismiss.

Id. at $f 16-17.

Ia.
ll
Id, at 9 18.
12

Id, at 9] 34, 36, 44.

13

Id, at §§] 39-40.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 4 of 34

4

“in consultation with” North Carolina regulators, Lindberg had restructured the insurance
companies’ investments into special purpose vehicles (“SPVs”) that Lindberg owned — but did not
control — to avoid the limitations on investing in affiliated entities."* According to the article, the
SPVs did not simply hold that money. Instead, they lent it to Lindberg’s other companies, which
allowed Lindberg to profit from these assets as well.'°

While Lindberg was engaged in these lending practices, the article claimed, his net |
worth had increased to $1.7 billion.’* It described various luxury items that Lindberg purportedly
had purchased at the time, such as a Gulfstream aircraft, a 214-foot yacht, and multiple large
properties.!” With respect to one such purchase — a 12,000 square-foot mansion in Raleigh, North
Carolina — the Journal claimed that it had traced the funds used to purchase the home to one of
Lindberg’s insurance companies.'*

The article revealed also that Lindberg — whom it described as the largest political
donor in North Carolina —was the subject of a federal criminal investigation regarding his donations
to North Carolina regulators.'? It stated also that the North Carolina regulators were concerned

about the solvency of the SPVs and affiliated entities that had borrowed money from these insurance

 

Id. at Ff] 48-51, 54.
is
Td. at $949, 55-56.
16

Id. at Jol.

Id. at $9 2, 62.

Id. at TJ 67-68.

Id. at (2, 9.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 5 of 34

5

companies.”” It noted that these entities had paid dividends to Lindberg, “suggesting that insurance

money was flowing into his pockets.””!

i. The Second Article

On October 3, 2019, the Journal’s online edition published another article about
Lindberg (the “Second Article”).” Entitled ‘Active Interest’: Insurance Tycoon Spied on Women
Who Caught His Eye, it allegedly “reinforced the impression” that Lindberg and his businesses were
operating in an “unethical” or “legally dubious” manner and “sought to create the impression that
Lindberg harassed, stalked and victimized women in his personal life.””

The article began by noting that federal officials had obtained a warrant to arrest
Lindberg following an investigation into whether he had bribed a state regulator." Next, the article
said that Lindberg had paid dozens of surveillance operatives to trail women he was, or was
interested in, dating. The report included colorful details and photos from surveillance dossiers

and quoted heavily from surveillance operatives. For example, it reported that one surveillance

operative had enrolled in a culinary school in Manhattan where Lindberg’s then fiancée — referred

 

20

Id. at {J 74-75.
21

dd. at § 75.
2

Compl. at J 46.
23

Id. at 9 46, 53.
24

Second Article [Dkt. 14-3] at { 1.
25

id. at J 2-3.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 6 of 34

6
to as MM — was taking classes so that the operative could keep a close eye on her activities without
her knowledge.”* The article quoted a surveillance dossier’s report that MM was “not social at [the
school] and appears to have no interest in her classmates . .. MM is very focused and business
minded.”””

While the article noted that Lindberg had met some women at nightclubs and through
matchmaker services, it claimed also that Lindberg had identified “prospective partners” for
surveillance officials to track by “scourfing] Instagram” for women, who were “often aspiring
models.”"* “Then,” it claimed, “the surveillance team went to work, finding the woman’s address
and following her to learn about habits and possible boyfriends.”””

The article claimed that “Mr. Lindberg’s unorthodox pursuit of romantic interests is
a previously unreported sign of the entrepreneur’s lavish lifestyle since he started acquiring life
insurers in 2014” and explained that “[t]he spending took off after Mr. Lindberg began lending at
least $2 billion of the insurers’ funds to his private conglomerate, the focus of a_ Journal

investigation in February.” The words “a Journal investigation in February” contained a

hyperlink?! that, if selected, took the reader to the First Article on the Journal’s website.”

 

26

Td. at 4] 65, 70.
27

Id. at 71.
28

Id. at 935.
29

Id.
30

Td, at 17-8.
Bi

While most readers interact with hyperlinks on a daily basis, some technical background
nonetheless may be helpful. At a high level, “[e]ach document fon the internet] has an
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 7 of 34

7

Next, the article reported that state and federal authorities in separate investigations

were “seeking to follow the money trail” from Lindberg’s insurers and noted that “[rlegulators fear

many of the loans to Mr. Lindberg’s businesses may be uncollectible and that the financial hole at

his insurers could exceed $1 billion.” It then reported that “[t]wo state insurance departments have

taken control of much of his insurance empire, looking to preserve assets.”** The Journal explained

that “[a]uthorities sometimes sue owners of troubled insurers to recover missing funds, and lavish

spending could be used as trial evidence.

9935

The article speculated about the source of funds for Lindberg’s surveillance activities.

In that regard it stated: “[w]here the money for the pursuit and surveillance of women came from

isn’t clear.’ Nonetheless, it noted that “[b]ank records and internal Lindberg corporate documents

 

32

33

34

35

36

address, known as a Uniform Resource Locator (‘URL’), identifying, among other things,
the server on which it resides.” Shea on Behalf of Am. Rep. v. Reno, 930 F. Supp. 916, 929
(S.D.N.Y. 1996), aff'd sub nom. Reno v, Shea, 521 U.S. 1113 (1997). These URLs are also
known as “links” and may be imbedded in “text or images that, when selected by the user,
permit him to view . . . [the] Web document” located at that URL. Jd. When links are
imbedded in this manner, they are generally referred to as hyperlinks. “[W]hen a user
viewing a document located on one server selects a [hyperlink] to a document located
elsewhere, the browser will automatically contact the second server and display the
document.” fd.

Compl. at 48; See also Mark Maremont and Leslie Scism, ‘Active Interest’: Insurance
Tycoon Spied on Women Who Caught His Eye, THE WALLSTREET JOURNAL (Oct. 3, 2019),
https://www.wsj.com/articles/active-interest-insurance-tycoon-spied-on-women-who-ca
ught-his-eye-11570117310 (last visited August 10, 2021).

Second Article at { 9,

id. at 4] 10,

fd.

id, at 761.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 8 of 34

8

reviewed by the Journal show that Mr. Lindberg shuffled money among scores of private companies
he controlled, through wire transfers, intercompany loans and fee atrangements.”*’ Itexplained also
that “property deeds show he used insurance-company funds to buy a Raleigh, N.C., mansion.””*
However, the Journal reported, a “spokesman for Mr. Lindberg said the loans from his insurers
were proper, that none have defaulted and that no insurance money was used for Mr. Lindberg’s

lifestyle or his surveillance operation.”

Hf. Investigation and Conviction

Lindberg alleges that the North Carolina Department of Insurance (the “Department”)
began investigating his business activities in 2017. According to Lindberg, the Department
“pushed” the Global Growth insurance companies into rehabilitation in June 2019, a move that he
claims led to millions of dollars of losses and impacted policyholders.” Separately, in early 2020,

Lindberg was convicted of federal bribery in the Western District of North Carolina.”

 

37
fd.
38
id. at | 62.
39
id. at J 14.
40
Compl. at 7 35.

4
Id, at 945.

42

See Judgment [No. 5:19-cr-22 (W.D.N.C.}, Dkt. 261].
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 9 of 34

IV. Lindberg Sues Dow Jones

On October 2, 2020, Lindberg brought this action against Dow Jones for defamation,
tortious interference with contracts, and aiding and abetting a breach of fiduciary duty. The
defamation claim asserts that eleven statements published by the Journal were defamatory. Ata
high level, the allegedly defamatory statements in the First Article are: (1) Lindberg “diverted”
“huge sums” from his insurers, (2) the insurers invested in entities that were “insolvent,” (3) the
assets were used to “expand [Lindberg’s] private holdings,” (4) the lending practice was a “risky
strategy,” (5) the “sheer scale” of Lindberg’s use of insurers’ assets “has little precedent,” (6) the
“insurers disguised the flow of money,” (7) Lindberg “found” the SPV strategy, and (8) “insurance
money was flowing into [Lindberg’s] pockets.”* The three allegedly defamatory statements in the
Second Article are: (1) there was a “financial hole at his insurers [which] could exceed $1 billion,”
(2) Lindberg “scoured Instagram for prospective partners, often aspiring models,” and (3) MM, one
of Lindberg’s “interests,” was subject to “surveillance . .. without her knowledge.”

Dow Jones now moves to dismiss each of Lindberg’s claims against it. For the

reasons discussed below, that motion is granted.

 

43
Compl. at | 40.

44

Id. at 9 53.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 10 of 34

10

Discussion
£ Legal Standard
To survive a motion to dismiss, the complaint must allege “enough facts to state a
claim to relief that is plausible on its face.” “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.’"° The Court accepts as true all factual allegations in the
complaint and draws all reasonable inferences in the plaintiff’s favor.*’ However, a complaint that
offers only “labels and conclusions ... will not do.”
At this stage, the “court must limit itself to facts stated in the complaint or in
documents attached to the complaint as exhibits or incorporated in the complaint by reference.”

The Court may consider also documents on which the plaintiff “relies and which [are] integral to

the complaint,” even if not attached to the complaint or incorporated by reference.”

 

45

Bell Atl Corp. v. Twombly, 550 U.S. 344, 570 (2007).
46

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

47

ATSI Comme ’'ns. Inc. vy. Shaar Fund Ltd., 493 F.3d 87, 98 (2d Cir. 2007).
48

Twombly, 550 U.S. at 555.
49

Kramer v. Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991}.

50

Int'l Audiotext Network, Inc. v. Am, Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir, 1995),

Here, both Journal articles either are incorporated by reference or are integral to the
complaint and are properly considered on this motion to dismiss.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 11 of 34

11

IT. Statute of Limitations

New York has a one-year statute of limitations for defamation claims.”’ Both parties
agree that claims arising from the Second Article — which was published on October 3, 2019 — are
timely. In addition, it undisputed that the publication of the First Article, on February 28, 2019 and
March I, 2019, occurred more than a year before Lindberg brought this action. Nonetheless,
Lindberg contends that claims arising from statements in the First Article are timely because they
were republished by the Second Article.”

“Under the ‘single publication rule,’ the publication of a defamatory statement in a
single [publication] . . . although widely circulated and distributed, constitutes one publication,
which gives rise to one cause of action, and the statute of limitations runs from the date of that
publication.”*? However, the “republication” of a defamatory statement in a “separate aggregate

publication from the original” will “retrigger[] the period of limitations.” “f{T]he test of whether

 

51

NY. CPLR. § 215(3).

Under New York’s borrowing statute, claims brought in New York must comply with the
shorter of the limitations period in New York or the jurisdiction where the claim arose.
N.Y. C.P.LR. § 202. The parties agree that New York’s one-year statute of limitations
controls under this statute.

52

Compl. at 7 59.

As the “facts necessary to establish the defense are evident on the face of the complaint,”
the Court properly may consider whether the statute of limitations bars Lindberg’s claims
on a motion to dismiss. Kelly-Brown v, Winfrey, 717 F.3d 295, 308 (2d Cir. 2013) (citing
McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004)).

53

Martin y, Daily News L.P., 121 A.D.3d 90, 103, 990 N.Y.S.2d 473, 483 (ist Dep’t. 2014)
(citing Gregoire v. Putnam’s Sons, 298 N.Y. 119, 123 1948)).

54
See Firth vy. State, 98 N.Y.2d 365, 371, 747 N.Y.S.2d 69, 72 (2002).
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 12 of 34

12
a statement has been republished is if the speaker has affirmatively reiterated it in an attempt to
reach a new audience that the statement’s prior dissemination did not encompass.”*’ “Thus, for
example, repetition of a defamatory statement in a later edition of a book, magazine or newspaper
may give rise to a new cause of action.”

These doctrines apply to online as well as print publications.”’ As online content may
be shared and reposted with a single click, the single publication rule is critical to prevent the
“endless retriggering of the statute of limitations.”™ On the other hand, application of the single
publication rule to material posted online does not mean that “once a defendant makes a statement
in a prominent place on the Internet, he can proactively repeat that claim in new places on the
Internet ad infinitum and remain immune from suit.””’ Instead, if defamatory material on the
Internet is republished to a new online audience, the limitations period may begin anew.

Lindberg does not argue that any of the eight allegedly defamatory statements in the
First Article were repeated in the Second Article. In fact, the only reference to the First Article that

Lindberg points to in the Second Article is the note that Lindberg’s lending of insurance funds to

his private companies had been the focus of a Journal investigation in February.” That reference

 

53

Clark v. Viacom Int'l Inc., 617 PF. App’x 495, 505 (6th Cir, 2015) (citing Firth, 98 N.Y.2d
at 371).

56
Firth, 98 N.Y.2d at 371.
57
id. at 370-1.
58
id. at 370.
59
Giuffre v. Dershowitz, 410 F. Supp. 3d 564, 571 (S.D.N.Y, 2019),
60
Second Article at { 8.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 13 of 34

13

did not provide any other information from the First Article, except that the words “a Journal
investigation in February” contained a hyperlink that, when selected, took readers to the Journal
web-page containing the First Article. Beyond that reference, the Second Article’s discussion of
Lindberg’s insurance companies is limited to suggesting that insurance company funds were spent
on Lindberg’s surveillance operation and describing the state and federal investigations into the
insurers’ financial situation.

None of that amounts to a republication. As a starting point, traditional principles
of republication dictate that a mere reference to a prior article is not a republication.” Accordingly,
“calling attention” to an earlier defamatory publication “without re-uttering any of the defamatory
matter” — either “verbatim or in substance” — does not amount to a republication.” As the Second
Article did not reiterate any of the allegedly defamatory statements in the First Article, the reference

to the First Article was not a republication.”

 

él

Klein v. Biben, 296 N.Y. 638, 639-40 (1946). See also in re Philadelphia Newspapers,
LLC, 690 F.3d 161, 175 (3d Cir, 2012), as corrected (Oct. 25, 2012) (“under traditional
principles of republication, a mere reference to an article” that “does not restate the
defamatory material, does not republish the material.”).

62

MacFadden v, Anthony, 117 N.Y.S.2d 520, 521 (Sup. Ct. N.Y. Cnty. 1952).
63

Lindberg does not argue that any statements in the Second Article repeated — verbatim or
in substance — the statements in the First Article that Lindberg claims were defamatory.
Nonetheless, the Court notes that the Second Article reports that Lindberg’s mansion in
Raleigh was purchased with insurance company funds (Second Article at { 62), an assertion
that Lindberg alleges was defamatory when made in the First Article (Compl. at 140). In
any event, the Court need not consider whether the Second Article republished that
statement because Lindberg entirely fails to allege that it was false, and thus fails to state
a claim based on that staternent.
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 14 of 34

14

The inclusion ofa hyperlink to the First Article does not alter that conclusion because
a hyperlink is merely “the twenty-first century equivalent of the footnote.” While hyperlinks may
present “added accessibility and convenience,” that characteristic ~ which applies to all online
references — does not provide a “principled reason for holding a hyperlink distinct from a traditional
reference, such as a footnote, for purposes of republication.” Accordingly, courts consistently
agree that the publication of a hyperlink that “reference[s] . . . an article” but “does not restate the
defamatory material is not a republication of the material.”

In addition, as with a traditional reference, it is irrelevant whether the “purpose of the

hyperlink [is] to entice new readers who had not previously read [the defamatory article] to click on

 

64

Adelson v. Harris, 973 F. Supp. 2d 467, 484 (S.D.N.Y. 2013) aff'd, 876 F.3d 413 (2d Cir.
2017). See also Salyer v. Southern Poverty Law Center, Inc., 701 F.Supp.2d 912, 917
(W.D.Ky. 2009) (a hyperlink is merely a “new means for accessing the referenced article.”).

63

Lokhova y, Halper, 995 F.3d 134, 143 (4th Cir. 2021) (“The public policy supporting the
single publication rule and the traditional principles of republication dictate that a mere
hyperlink, without more, cannot constitute republication”).

66

Biro v. Conde Nast, 171 A.D.3d 463, 464, 95 N.Y.8.3d 799, 799-800 (1st Dep’t. 2019). See
also Haefner v. New York Media, L.L.C.,27 Misc.3d 1208(A), 910 N.Y.8.2d 405, 2009 WL
6346547, *5 (Sup. Ct. N.Y. Cnty, 2009) (“New York law provides that the inclusion of
internet hyperlinks to [an] original article in . . . later articles does not give rise to
republication[}.”), aff'd 82 A.D.3d 481 (1st Dep’t. 2011). See also Brimelow v. New York
Times Co., No, 20-cv-222 (KPF), 2020 WL 7405261, at *7 (S.D.N.Y. Dec. 16, 2020)
(“Courts have concluded that merely hyperlinking to an existing publication does not
duplicate the content of that publication and give rise to liability.”); in re Philadelphia
Newspapers, 690 F.3d at 174 (“Several courts specifically have considered whether linking
to previously published material is republication. To date, they all hold that it is not”),
ROBERT D. SACK, SACK ON DEFAMATION: LIBEL, SLANDER AND RELATED PROBLEMS § 7
3.1 (5th ed. 2017) (collecting cases holding that a hyperlink does not republish linked
material).
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 15 of 34

15

the link and be directed to the article.’ As the Third Circuit explained, a reference accompanied
by a hyperlink “may call the existence of [an] article to the attention of a new audience” but does
not amount to a republication because it “does not present the defamatory contents of the article to
the audience.” Accordingly, the Second Article’s reference to “a Journal investigation in
February” and the hyperlink embedded therein did not republish the First Article.

For similar reasons, the Second Article’s remaining discussion of Lindberg’s
insurance companies - which provided new information not included in the First Article — did not
republish the First Article. While republication may occur when a publisher makes “changes to
material already published on a website, or add[s] substantive material to allegedly defamatory
content on a website,” Lindberg has not provided any basis to extend this principle to changes or
updates that appear in a new separate publication. As one court aptly noted, the proper analogy for

a new article that “substantively alter[s] or add{s] to” a prior article is “not to a new edition but to

 

67

Salyer, 701 F.Supp.2d at 916-7 (explaining that a hyperlink does not amount to a
republication because it is missing “the critical feature of republication,” which is “that the
original text of the article was changed or the contents of the article presented directly to a
new audience”).

68

Inre Philadelphia Newspapers, 690 F.3d at 175 (emphasis in original) (quoting Salyer, 701
F.Supp.2d at 916),

6o

Dow Jones does not dispute that the Second Article’s reference to a “financial hole” at
Lindberg’s insurers, which was presented for the first time in the Second Article, is timely
even without resort to the doctrine of republication, See Enigma Software Grp. USA, LLC
v. Bleeping Computer LLC, 194 F. Supp. 3d 263, 277 (S.D.N.Y. 2016) (statements that “go
beyond merely hyperlinking” and “contain additional statements which [plaintiff] alleges
are themselves defamatory,” amount to a new publication and trigger a new limitations
period).
70
Lokhova, 995 F.3d at 143 (citation omitted).
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 16 of 34

16

a sequel,” which does not republish the earlier material,”” That distinction applies here as well. The
First Article was not updated or changed by the publication of updated information in the Second
Article.” Accordingly, no republication occurred.

Finally, Lindberg’s argument that the updated information in the Second Article —
in particular, the report of a “financial hole” at his insurance companies — republished the First
Article by “reinforcing the impression that the insurers’ purported lending activity could or would
adversely affect policyholders” is entirely meritless.” Presenting new information to reinforce the
impression presented in the First Article — by its very nature — does not repeat the allegedly
defamatory material in the First Article. As discussed above, without restating that material, no
republication occurred.

Hence, Lindberg’s defamation claims arising from statements in the First Article are

barred by the statute of limitations.

 

7

Perlman v. Vox Media, Inc., No. N19C-07-235, 2020 WL 3474143, at *6, *8 (Del. Super.
Ct. June 24, 2020) reargument denied, 2020 WL 4730406 (Del. Super. Ct. Aug. 14, 2020),
aff'd, 249 A.3d 375 (Del, 2021).

72

Lindberg has not argued that the entire Journal website should be considered one
publication that was updated when the Second Article was added to that site. In any case,
the Court would reject such an argument. The Journal website is a repository for distinct
articles, which do not become one publication merely because they are hosted on the same
site. An opposite conclusion would “force[]” publishers “either to avoid posting [new
articles] on a Web site or use a separate site for cach new piece of information,” and thus
“reducfe] the Internet’s unique advantages.” Firth, 98 N.Y.2d at 372. Such a result would
be contrary to the policy concerns underlying the application of the single publication rule
in online fora. Jed.

73

Opp. at 10,

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 17 of 34

17

if. Actual Malice
Section 76-a of New York’s Civil Rights Law requires plaintiffs to establish that

defamatory statements were made with actual malice in any action “involving public petition and

9974

participation. A November 10, 2020 amendment to this law defines “public petition and

participation” to include a claim based upon:

(1) any communication in a place open to the public or a public forum in
connection with an issue of public interest; or

(2) any other lawful conduct in furtherance of the exercise of the
constitutional right of free speech in connection with an issue of public
interest, or in furtherance of the exercise of the constitutional right of
petition.”

The law further directs that the term “public interest” is to “be construed broadly, and shall mean
any subject other than a purely private matter.”
Lindberg does not dispute that the Journal articles were published “in a place open

to the public or a public forum.” Instead, the parties dispute whether the allegedly defamatory

statements are “in connection with an issue of public interest.”

 

 

74
NY. Civil Rights Law § 76-a(2).

The parties’ briefs assume that New York law applies here. Such “implied consent... is
sufficient to establish choice of law.” Krumme v. WestPoint Stevens Inc. , 238 F.3d 133, 138
(2d Cir. 2000),

7
N.Y. Civil Rights Law § 76-a(1){a}.
76

Id. § T6-a(1)(d).

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 18 of 34

18

Before the November 10, 2020 amendment, this statute effectively was limited to
“controversies over a public application or permit.””’ Accordingly, there is virtually no case law
defining the terms “public interest” and “purely private matter” under this statute. On the other
hand, New York common law long has required proof of gross negligence where a defamation claim
arose from communications “arguably within the sphere of legitimate public concern, which is
reasonably related to matters warranting public exposition.” In that context, the New York Court
of Appeals has distinguished between matters of “public concern” and “matters of purely private

concern.””? New York courts have developed robust case law defining each of these terms.* As

 

7
Palin v. New York Times Co., 510 F. Supp. 3d 21, 25 (S.D.N_Y. 2020).

In Palin, Judge Rakoff concluded that this amendment should be applied retroactively. fd.
at 29. Lindberg does not argue that this amendment should not apply here. See Opp. at 15
n 3,

78

Chapadeau v. Utica Observer-Dispatch, Inc., 38 N.Y.2d 196, 199, 379 N.Y.S.2d 61, 64
(1975).

79

Huggins v. Moore, 94 N.Y.2d 296, 302-3, 704 N.Y.S.2d 904, 908 (1999) (internal citation
and quotation marks omitted).

80

While these cases predate the amendment to Section 76-a, “[ijt is a well-established
principle of statutory construction that words of technical or special meaning are used by
the legislature, not loosely, but with regard for their established legal significance.” Chauca
v. Abraham, 30 N.Y .3d 325, 330, 67 N.Y.8.3d 85, 89 (2017) (quotation marks omitted)
(citing inter alia Comment, N.Y. Stat. Law § 233 (Mckinney) (when a word having an
established meaning at common law is used in a statute, the common law meaning is
generally followed”)).

In fact, according to its legislative history, the amendment was intended to broaden the
law’s application to communications “in a public forum with respect to issues of public
concern.” N.Y. Senate Bill $52A, Sponser Mem. of Sen, Hoylman (July 22, 2020)
(emphasis added).

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 19 of 34

19

New York common law clearly defines “public” and “purely private” matters in the context of
defamation, the Court applies those definitions here.*’

Tn assessing whether an article involves a matter of “public concern,” the New York

Court of Appeals has instructed that “a commercial enterprise’s allocation of its resources to specific

matters and its editorial determination of what is ‘newsworthy,’ may be powerful evidence of the

hold those subjects have on the public’s attention.” It cautioned also that it is “[t]he press, acting

responsibly, and not the courts [that] must make the ad hoc decisions as to what are matters of

genuine public concern, and while subject to review, editorial judgments as to news content will not
be second-guessed so long as they are sustainable.”

Matters of “public concern” generally include “matter[s] of political, social, or other

concern to the community,” even those that do not “affect the general population” This

description has been held to encompasses reports of improper business practices, particularly where

such conduct may result in loss to stakeholders.” Accordingly, the Journal’s report that regulators

 

él

See e.g. Coleman v. Grand, No. 18-cv-5663 (ENV), — F.Supp.3d__, 2021 WL 768167,
at *8 (E.D.N.Y. Feb. 26, 2021) (applying New York common law to interpret the terms
“oublic interest” and “purely private matter” under this section); Reus v. ETC Hous. Corp.,
72 Misc.3d 479, 486, oo N.Y.S.3d_ (Sup. Ct. NVY, Cnty. May 6, 2021) (same).

82

Gaeta v. New York News, Inc., 62 N.¥.2d 340, 349, 477 N.Y.S.2d 82, 85 (1984) (internal
quotation marks omitted).

83
id. (internal quotation marks omitted).
84

Abbott v. Harris Publications, Inc., No. 97-cv-7648 (JSM), 2000 WL 913953, at *7
(S.D.N.Y. July 7, 2000).

85
See e.g. Konikoff v. Prudential Ins. Co. of Am., 234 F.3d 92, 102 n, 9 (2d Cir. 2000)

(concluding that there was no doubt that “allegedly improper valuation of substantial
investments made by a publicly held company” were a matter of public concern) {collecting
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 20 of 34

20

were concerned about a $1 billion hole at Lindberg’s insurance companies, which implicates the
insurers’ ability to pay claimants, is a matter of public interest under Section 76-a.*° In fact,
Lindberg alleges that his insurance companies were pushed into rehabilitation in June 2019, which,
he alleges, impacted policyholders.” Plainly, the Second Article’s discussion of those insurers’
financial situations was a matter of public concern. Lindberg therefore must allege actual malice
to state a legally sufficient claim with regard to this statement.

Next, Dow Jones argues that the Second Article’s depiction of Lindberg’s
surveillance efforts relates to a matter of public concern as well. While matters that “fall[] into the
realm of mere gossip and prurient interest” are generally considered “purely private” matters,”
“human-interest items” may be matters of public concern if “reasonably related to matters
warranting public exposition.” “[A]s with any test that measures the reasonable relationship of one
thing to another, offending statements can only be viewed in the context of the writing as a whole,

3990

and not as disembodied words, phrases or sentences. “Tn light of the extremely broad

 

cases); Post v. Regan, 677 F. Supp. 203, 208 (S.D.N.Y. 1988), aff'd, 854 F.2d 1315 (2d Cir.
1988) (“loss to a public corporation of $165 million due to unauthorized trading activities
and the subsequent remedial actions taken by the corporation widely reported by the media,
are of public concer.”).

86

For the same reason, the statements in the First Article are reasonably related to a matter of
public concern and would require allegations of actual malice even if the Court had not
concluded that claims based on those statements were barred by the statute of limitations.

87

Compl. at ¢ 45.
88

Huggins, 94 'N.Y.2d at 302-3 (internal quotation marks omitted).
89

Lewis v. Newsday, Inc., 246 A.D.2d 434, 435, 668 N.Y.S.2d 377, 378 (1st Dep’t. 1998)
(quoting Chapadeau, 38 NY .2d at 199),

20
Gaeta, 62. N.Y.2d at 349,
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 21 of 34

21
interpretation of that standard by New York courts,” cases where “the subject matter was not a
matter of legitimate public concern are extremely rare.””!

This point is well illustrated in the Gaefa case. There, the defendant published an
article about New York State’s transfer of patients from a mental-health facility to a nursing home.”
In the course of the article, the author noted that a particular patient’s mental health breakdown had
been precipitated by his son’s suicide, which the article claimed had occurred because the son’s
mother had dated other men.”? The mother claimed that statement was defamatory. The New York
Court of Appeals held that the article’s overall topic — the State’s transfer of patients to nursing
homes — involved a matter of legitimate public concern and that “the familiar journalistic technique
of featuring the experiences of a single individual, as exemplifying in human terms the plight of
many,” did not “change the character of the article.””* Furthermore, it emphasized that the allegedly
defamatory material was “at least arguably a matter of legitimate public interest, and reasonably
related to the major subject of the article” because “background details limited to [the patient’s]
illness and treatment” — including events leading up to his illness, such as the plaintiff dating “other

men” — were “hardly remote from the subject of the article.””

 

oF
Albert y. Loksen, 239 F.3d 256, 269 (2d Cir, 2001).
92
62 N.Y.2d at 346.
93
dd.
94
dd. at 349-50.

95

id, at 350,

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 22 of 34

22
Another instructive decision is Weiner v. Doubleday & Co. Weiner involved an
allegedly defamatory statement included in a book about Frances Schreuder’s purported role in her

father’s murder.””’

The plaintiff, Frances’ psychiatrist, acknowledged that the book generally
involved a matter of public concern but argued that the “particular topic of his relationship with [his
patient]” — and in particular, the book’s assertion that Frances “always slept with her shrinks” — was
“a detour from legitimate public concern into the realm of mere gossip and prurient interest.””* The
New York Court of Appeals disagreed and explained that because the book was “in part, clearly
intended as an inquiry into the failure of family and professional figures to halt the progression of

24

{Frances’ | illness before it resulted in murder,” Frances’ “relationship with plaintiff is not so remote
from that subject as to constitute a clear abuse of editorial discretion.” As the court emphasized,
the plaintiff's argument presented “precisely the sort of line-drawing that . . . is best left to the
judgment of journalists and editors, which [the court] will not second-guess absent clear abuse.”!
Finally, Naantaanbuu y, Abernathy is helpful as well,! That case involved an

allegedly defamatory description of a purported extramarital affair between Dr. Martin Luther King

Jr. and the plaintiff, which was reported to have taken place on the night before Dr. King’s

 

96
74 N.Y.2d 586, 550 N.Y.S.2d 251 (1989).
97
Id. at 590-1.
98
id. at 592, 595.
99
Td. at 595.
100
Ia.
101
816 F. Supp. 218 (S.D.N.Y. 1993).

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 23 of 34

23
assassination.’ While an extramarital affair would typically not be a matter of “public concern,”
the court held that “[b]ecause of King’s death the next day, the events of [the night before] in general
are clearly matters of public interest.”'” It concluded also that because “there are those who feel
that King’s private life bears on his public life,” the “reports of King’s behavior at Naantaanbuu’s
home [were] a matter of public interest as well.”!' Of note, the court acknowledged that the
discussion of Dr. King’s alleged affair with the plaintiff “may sound unnecessarily sordid to some,”
but concluded that under New York law, this did not alter the conclusion that it was a matter of
public concern.'™

Here, Lindberg’s efforts to spy on his former fiancée and women he found on

Instagram may not be a matter of public concern when considered in isolation.'"° As Dow Jones
"argues, however, the portrayal of Lindberg’s surveillance efforts was reasonably related to a matter
of public concern because it provided an additional example of Lindberg’s “leveraging of his

99107

business assets for his personal benefit. As presented in the Second Article, Lindberg’s

surveillance operation was a “previously unreported sign of the entrepreneur’s lavish lifestyle since

 

102
dd, at 221.
103
dd. at 226.
104
dd.
105
id.
106

While otherwise private matters may be of public concern if they “are illustrative ofa larger
subject of legitimate concern to the public at large” including “important social issue[s],”
Dow Jones has not argued that its report on Lindberg’s surveillance efforts reflects on any
larger social issues. Huggins, 94 N-Y.2d at 304-5.

107

Br. [Dkt. 15] at 19.

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 24 of 34

24
he started acquiring life insurers in 2014” and an example of Lindberg’s “spending [that] took off
after [he] began lending at least $2 billion of the insurers’ funds to his private conglomerate.”!* The
article explained also that Lindberg’s spending is relevant to his insurers’ financial condition
because “[ajuthorities sometimes sue owners of troubled insurers to recover missing funds, and
lavish spending could be used as trial evidence,” in such an effort.'”

In addition, the Second Article explained that while it was not clear “[w]here the
money for the pursuit and surveillance of women came from... [blank records and internal
Lindberg corporate documents reviewed by the Journal show that Mr. Lindberg shuffled money
among scores of private companies he controlled, through wire transfers, intercompany loans and
fee arrangements.”''® The article explained also that the Journal previously had traced the funds
used to purchase Lindberg’s mansion in Raleigh to funds paid by his insurers in support of the
notion that Lindberg had used insurer funds for personal expenses.'!! It reported also that “[a]
spokesman for Mr. Lindberg said the loans from his insurers were proper, that none have defaulted
and that no insurance money was used for Mr. Lindberg’s lifestyle or his surveillance operation.’

Read in this context, the Journal’s portrayal of Lindberg’s surveillance operation is

reasonably related to its report on Lindberg’s use of insurance company funds. And as noted above,

 

108
Second Article at J 7-8.
109
dd. at 7 10.
110
dd. at Jol.
ut
fd, at F 62,
112

Id. at 714.

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 25 of 34

25

matters implicating the insurance companies’ assets are clearly of public concern under New York
law. The fact that the Journal highlighted Lindberg’s surveillance of romantic interests — a matter
that may seem “unnecessarily sordid” to some — does not change this conclusion.'!” New York law
is clear that the Court may not second guess the Journal’ s “judgments as to news content ...as long

as they are sustainable.”''* Likewise, the Court may not second guess the Journal’s editorial

2915 99116

judgement in employing the “journalistic technique” of highlighting “human-interest items
when reporting on a matter of public concern. The Second Article’s discussion of whether Lindberg

had used insurance company funds to pay surveillance operatives to spy on women is not “so

remote” from the larger issues involving Lindberg’s use of insurance funds “as to constitute a clear

 

[i3

Naantaanbuu, 816 F. Supp. at 226.
114

Gaeta, 62 N.Y .2d at 349.

118
fd. at 350.
116
Lewis, 246 A.D.2d at 435,

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 26 of 34

26
abuse of editorial discretion.” Accordingly, Lindberg must allege that the challenged statements
regarding his surveillance efforts were made with actual malice.

Lindberg does not that argue that his allegations are sufficient to claim plausibly that
the challenged statements were made with actual malice.' Instead, he seeks leave to amend to

“provide sufficient allegations of actual malice.”!”

However, Lindberg has not submitted a
proposed amended complaint or offered any indication of how he intends to allege sufficiently that
Dow Jones acted with actual malice.

In general, “‘[pjroposed amendments are futile,’ and . . . must be denied, ‘if they

would fail to cure prior deficiencies or to state a claim under Rule 12(b)(6) of the Federal Rules of

Civil Procedure.”””? Where a request to amend makes “no specific argument as to how an amended

 

17

Weiner, 74.N.Y.2d at 595,

Lindberg’s purported use of Instagram to identify “prospective partners” does not, standing
alone, implicate his use of insurance company funds. However, the Second Article claimed
that once Lindberg identified a women of interest on Instagram, “the surveillance team went
to work, finding the woman’s address and following her to learn about habits and possible
boyfriends.” Second Article at 35. It continued to describe how Lindberg’s security
operatives would track women, including “report[ing] back if their subjects were spotted
with men other than Mr. Lindberg.” /d. at 737. Read in this context, the article did not
merely report that Lindberg used Instagram as a dating app. Rather, it reported on his
purported use of Instagram as part of his efforts to identify and track women. In fact,
Lindberg’s brief agrees that the gist of the Second Article, was to “portray [him] as someone
who had combined his wealth with technology to... take voyeurism to the extreme.” Opp.
at 6,

118
Id. at 17.
Wc)
id. at 18.
120

Tannerite Sports, LLC y. NBCUniversal News Grp., a division of NBC Universal Media,
LIC, 864 F.3d 236, 252 (2d Cir. 2017) (quoting Thea v. Kleinhandler, 807 F.3d 492,
496-97 (2d Cir. 2015)).

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 27 of 34

27

complaint would ‘cure prior deficiencies’ or pass muster under Rule 12(b)(6),” it is properly denied
as futile.’*! That is the case here. In consequence, Lindberg has failed to demonstrate that his

amendments would not be futile. Accordingly, his request to amend is denied.”

IV. Tortious Interference and Breach of Fiduciary Duty

Lindberg alleges that reporters for the Journal improperly obtained and reported
information from his former staffers and operatives. He claims that this conduct tortiously interfered
with confidentiality and non-disclosure agreements by which these individuals were bound. In
addition, he claims that the Journal’s conduct aided and abetted the staffers’ and operatives’ breach
of their fiduciary duties,

To state a claim for tortious interference with contract, Lindberg must allege “(a) that

a valid contract exists; (b) that a ‘third party’ had knowledge of the contract; (c) that the third party

 

{21

Id. See also Inve Goldman Sachs Mortg. Servicing S‘holder Derivative Litig., 42 F Supp.3d
473, 487 (S.D.NLY. 2012) (“the Second Circuit has repeatedly upheld a district court’s
decision to deny a plaintiffs informal request to amend its complaint when it failed to
advise the district court of how an amendment would cure defects in the complaint.”).

122

In any case, it would be futile to add allegations of actual malice with regard to the Second
Articie’s report that Lindberg “scoured Instagram” or that MM was subject to “surveillance
... Without her knowledge,” because Lindberg fails to allege that either statement is false,
for the reasons explained in Dow Jones’ motion to dismiss. See Br. at 28-29. Critically,
Lindberg does not even attempt to dispute Dow Jones’ argument in this regard. The
remaining challenged statement in the Second Article —‘Le., the report of a “financial hole”
at Lindberg’ s insures ~- ultimately may be barred by the fair report privilege. However, that
privilege is an affirmative defense and the Court is not convinced that Dow Jones has
alleged sufficiency that it applies here. See Greenberg v. Spitzer, 155 A.D.3d 27, 42-43, 62
N.Y.S.3d 372, 384 (2nd Dep’t. 2017). Finally, leave to amend the allegations based on the
First Article would be denied because a “time-barred claim would not survive a motion to
dismiss and is, therefore, futile.” Kelly v. City of New York, No. 15-cv-53 (CM), 2017 WL
3107207, at *2 (S.D.N.Y. July 17, 2017) (citing Wallace v. N.Y.C. Dept. of Corrections, 112
Fed. Appx. 794, 795 (2d Cir. 2004)).

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 28 of 34

28

intentionally and improperly procured the breach of the contract; and (d) that the breach resulted in
damage to the plaintiff.”’"* “The law requires some factual specificity in pleading tortious
interference.”'** Accordingly, to plead the first element of this claim sufficiently, Lindberg must
allege “in nonconclusory language, the essential terms of the parties’ contract, including the specific
provisions upon which liability is predicated.”!” In particular, “[i]f multiple contracts are at issue,
the complaint must specify the particular contracts that have been interfered with by defendants” and
“provide at least some specific facts about the underlying contracts, such as the parties to the
contracts or terms of the contracts, to put defendants on notice as to which contracts they are accused
of interfering with.”!°

Lindberg fails to satisfy these requirements. As an initial matter, he claims that
“Tsjome former staffers and operatives have since been revealed as sources for the article and the

confidential information that appeared in [the Second Article]”””’ but does not allege with any

 

123

Finley v. Giacobbe, 79 F.3d 1285, 1294 (2d Cir. 1996).

124

150 E. 38th St. Partners, LP. v. Wilkhahn Witkening & Hahn Gmbll & Co., No. 97-cv-
4262 (SHS), 1998 WL 65992, at *1 (S.D.N.Y. Feb. 17, 1998).

125
Pitcock v. Kasowitz, Benson, Torres & Friedman, LLP, 80 A.D.3d 453, 454, 915 N.Y.S.2d
239, 241 (ist Dep’t. 2011). See also Bennett v. State Farm Fire & Cas. Co., 137 A.D.3d
731,26 N.Y.8.3d 554, 555 (2nd Dep’t. 2016) (complaint properly dismissed where plaintiff
“fails to plead the terms of the alleged underlying contract... and any specific breach
thereof.”); Leadsinger, Inc. v. Cole, No. 05-cv-5606 (HBP), 2006 WL 2320544, at *#2
(S.D.N.Y. Aug. 10, 2006) (dismissing tortious interference claim where plaintiff failed to
“allege the relevant terms of the contracts.”) (collecting cases).

126
Amtrust N. Am., Inc. v. Safebuilt Ins. Servs., Inc., No. 14-cv-09494 (CM), 2015 WL
7769688, at *7 (S.D.N.Y, Dec. 1, 2015).

127
Compl. at J 50.

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 29 of 34

29

specificity who these individuals were. Instead, he alleges only that “[flor instance, one of them was
a former contractor based in the Los Angeles area” and that “[a]nother was a former employee of
the Lindberg-owned company which was responsible for his personal security.”'"*> These vague
allegations are insufficient to put Dow Jones on notice of which contracts it is alleged to have
interfered with.

In addition, Lindberg fails to specify which contractual provisions allegedly were
violated. He claims only that “[t]he former staffers and operatives” had “confidentiality and
non-disclosure agreements that prohibited them from divulging confidential and proprietary
information and trade secrets to the Wall Street Journal.”'”? But these conclusory allegations do not
point to any specific contract or provision that the former staffers and operatives violated by sharing
information with Dow Jones. His claim for tortious interference therefor cannot be maintained,'*°

Lindberg’s allegations are insufficient also to claim plausibly that the Journal
reporters aided and abetted breaches of fiduciary duty. To state a claim, Lindberg must allege

“breaches of fiduciary duty, that the defendant knowingly induced or participated in the breach, and

 

128
id.

#29

Id. at § 52.
£30

In similar circumstances, “alleg/ations] that defendants tortiously interfered with
[plaintiffs] confidentiality agreements with current and former employees, when defendants
solicited confidential information for the allegedly defamatory article, in breach of those
confidentiality agreements,” were insufficient to state a claim. Highland Capital
Management, L.P. v. Dew Jones & Co., inc., No, 151322/2018, 2018 WL 4668424, at *2
(Sup. Ct. N.Y. Cnty. Sep. 28, 2018). On appeal, the First Department explained that the
plaintiff “failed to cite any specific confidentiality agreements that defendants knowingly
induced their sources to violate.” Highiand Cap. Memt., L_P. v. Dow Jones & Co., Inc., 178
A.D.3d 572, 574, 116 N.Y.S.3d 18, 20 (1st Dep’t. 2019).

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 30 of 34

30
damages resulting thereftom.”'*' To establish the first element — an underlying breach of fiduciary
duty — Lindberg first must plausibly allege facts sufficient to show that the former staffers and
operatives owed him fiduciary duties. Under New York law, a fiduciary relationship exists “only
when a person reposes a high level of confidence and reliance in another, who thereby exercises

52132

control and dominance over him. “Whether a relationship is fiduciary in nature must be

determined on the basis of the services agreed to by the parties.””°

Here, Lindberg’s allegations do not claim plausibly that the sources for the Second
Article owed him fiduciary duties. He describes these individuals only as “a former contractor based
in the Los Angeles area” and “a former employee of the Lindberg-owned company which was
responsible for his personal security,”'"4 These allegations do not explain what services these

individuals provided on Lindberg’s behalf, let alone indicate that their responsibilities created a

fiduciary relationship. Plainly, the mere fact that someone is a former contractor or worked — in an

 

131
Builmore vy Ernst & Young Cayman fs., 45 A.D.3d 461, 464, 846 N.Y.S.2d 145, 148 (1st
Dep’t 2007).

132
People ex rel. Cuomo v. Coventry First LLC, 13 N.Y¥.3d 108, 115, 886 N.Y.S.2d 671, 675
(2009), See also Rienzi & Sons, Inc. v. Puglisi, 638 F. App’x 87, 90-91 (2d Cir. 2016)
(“under New York law, the ‘two essential elements of a fiduciary relation are... de facto

control and dominance.”) (quoting Marmelstein y. Kehillat New Hempstead, |1 N.Y .3d 15,
21, 862 N.Y.S.2d 311, 314 (2008)).

433

Fraternity Fund Lid. v. Beacon Hill Asset Memt. LLC, 376 F. Supp. 2d 385, 413-14
(S.D.N.Y. 2005), as amended (July 6, 2005).

13
Compl. at 50.

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 31 of 34

31

unidentified capacity — for a company that Lindberg owned and that provided him with personal
security services, does not establish that these individuals owed Lindberg fiduciary duties.'*°

Lindberg’s remaining allegations do not come any closer to establishing a fiduciary
relationship. He claims that the Journal’s sources owed him a fiduciary duty “due to the sensitive
nature of some of the services they were providing for Lindberg, or on his behalf, as well as the
confidential information they possessed.”* But, as an initial matter, “the mere communication of
confidential information [is not] sufficient in and of itself to create a fiduciary relationship.”'” In
addition, Lindberg has not pointed to any cases concluding that a fiduciary relationship may be
established based on the “sensitive nature” of a relationship.

To the contrary, the New York Court of Appeals explained that the relationship
between a cleric and a congregant, in which the cleric counseled the congregant on personal matters,

including her “marital concerns,” did not create a fiduciary relationship because the plaintiff failed

 

135

Courts have differed in their determination of whether an employee necessarily owes its
employer a fiduciary duty. Compare Sullivan & Cromwell LLP v. Charney, 15 Misc.3d
1128(A), 841 N.Y.S.2d 222, 2007 WL 1240437, *5 (Sup. Ct. N.Y. Cnty. 2607) (“The law
is equally clear that no fiduciary duties exist between an employer and an at-will employee”
and concluding that employee who “safid] embarrassing things and leak[ed] confidential
firm documents to the press” did not have fiduciary duty to the firm) (collecting cases), with
Shamrock Power Sales, LLC v. Scherer, No. 12-cv-8959 (KM), 2015 WL 5730339, at *20
(S.D.NLY. Sept. 30, 2015) (employee owed employer fiduciary duty as a matter of law)
(coilecting cases), Here, however, Lindberg has not even alleged that the staffers or
operatives were his employees.

$36

Compl at ¥ 52.

£37

Goelv. U.S. Dep’t of Just., No. 03-cv-0579 (HB), 2003 WL 22471945, at *2 (S.D.N.Y, Oct.
30, 2003) (internal quotation marks omitted) (concluding that government did net owe
confidential informant a fiduciary duty despite assurance that informant’s privacy would be
protected) (quoting Wiener v. Lazard Freres & Co., 241 A.D.2d 114, 122, 672 N.Y.S.2d
8, 14 (Ist Dep’t 1998).

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 32 of 34

32

to “set forth facts and circumstances in the complaint demonstrating that the [she] became uniquely

vulnerable and incapable of self-protection regarding the matter at issue.”'*® Lindberg entirely fails

to allege such facts here.’ Accordingly, he fails to claim plausibly that the Journal’s sources

owned him a fiduciary duty.

In addition, even assuming that Lindberg had alleged sufficiently that these sources

owed him contractual or fiduciary duties, he fails to claim plausibly that the Journal reporters knew

about these obligations. That is fatal to both claims, which require that Dow Jones had “actual

knowledge” of the sources’ confidentiality obligations.

149 With regard to tortious interference,

 

138

139

140

Marmelstein, 11 N.Y .3d at 22. See also Guice-Miils v. Forbes, 21 Misc.3d 599, 604, 863
N.Y.S.2d 874, 878 (up. Ct. N.Y. Cnty. 2008) (no fiduciary relationship when defendant
“learned of piaintiffs criminal record while acting as her Pastor, and then intentionally
distributed that information to the Church congregation” where there were no facts
indicating “that plaintiff, as a congregant, became uniquely vulnerable and incapable of
self-protection as a result of her relationship with defendant.”).

While the complaint notes that the Second Article referred to some sources as “former
security staffers” (Compl. at { 49), Lindberg does not allege that these “security staffers”
were providing personal security services on his behalf. In any case, he has not pointed to
any cases holding that the provision of personal security services creates a fiduciary duty
and the Court is aware of none.

See Glob. Mins. & Metals Corp. v. Holme, 35 A.D.3d 93, 101-2, 824 N.Y.S.2d 210, 217
(ist Dep’t. 2006) (To state a claim for aiding and abetting a breach of fiduciary duty
“[alctual knowledge, as opposed to merely constructive knowledge, is required and a
plaintiff may not merely rely on conclusory and sparse allegations that the aider or abettor
knew or should have known about the primary breach of fiduciary duty.”). See also In re
Sharp Int’l Corp., 403 F.3d 43, 49 (2d Cir, 2005) (“actual knowledge” required to state a
claim for by aiding and abetting a breach of fiduciary duty). The same is true with regard
to tortious interference. See Wellington Shields & Co. LLC v. Breakwater Inv. Mgmt. LIC,
No. 14-cv-7529 (RJS), 2016 WL 5414979, at *4 (S.DIN-Y. Mar. 18, 2016) (“In order to
meet the second element of a tortious interference with contract claim, it is not sufficient
‘for a plaintiff to show that a defendant has constructive knowledge of a contract; rather,
there must be evidence of actual knowledge.’” (emphasis in original) (quoting Roche
Diagnostics GmbH v. Enzo Biochem, Inc., 992 F. Supp. 2d 213, 221 (8.D.N-Y. 2013)).

 

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 33 of 34

33
allegations of “actual knowledge” “may not consist of conclusory assertions of knowledge” or
“pleadings based solely on information and belief.”""! Critically, “{c]laims that a defendant should
have known about a contract or its terms ‘as a matter of course’ or based on ‘common practice’
within an industry are . . . insufficient,”'?

The “actual knowledge” requirement for aiding and abetting a breach of fiduciary
duty is similar, “The tort of aiding and abetting [a] breach[} of a common law duty does not
encompass a ‘should have known’ standard.”'* “Actual knowledge, not mere notice or
unreasonable unawareness, is therefore essential.”'" And like with tortious interference, actual
knowledge cannot be alleged “on information and belief” or “according to standard industry

practice.”!

 

141

Taboola, Inc. v. Ezoic Inc., No. 17-cv-9909 (PAE), 2020 WL 1900496, at *10 (S.D.N.Y,
Apr. 17, 2020) (cleaned up).

142

Id, See also Wellington, 2016 WL 5414979, at *4 (“industry practice is not sufficient to
show actual knowledge” ofa contract) (citing Medtech Products Inc. v. Ranir, LLC, 596 F.
Supp. 2d 778, 797, 814 (S.D.NLY, 2008) (rejecting the argument that a defendant “knew
or should have known’ about the contracts because it is a ‘sophisticated entity’ familiar with
the concept of confidentiality agreements” as “mere speculation unsupported by the specific
allegations of actual knowledge necessary to survive a motion to dismiss a claim of tortious
interference with contractual relations.”)).

143
Ferring BV. y. Allergan, Inc., 4 F. Supp. 3d 612, 623-4 (S.D.N.Y. 2014) (knowledge of
fiduciary duties cannot be inferred from knowledge of a business relationship or
employment).

144
Hongying Zhao v, JPMorgan Chase & Co,, No, 17-cv-8570 (NRB), 2019 WL 1173016, at

*3 (S.D.N.Y. Mar. 13, 2019) (subsequent history omitted) (citing Samuel M. Feinberg
Testamentary Tr. v. Carter, 652 F. Supp. 1066, 1082 (S.D.N_Y. 1987)).

145

MLSMK Inv. Co. v. JP Morgan Chase & Co., 431 F. App’x 17, 19-20 (2d Cir, 2011). See
also Glob, Mins., 35 A.D.3d at 102 (knowledge of a business relationship did not establish
that the defendant “knew his dealings . .. violated any agreements ot his fiduciary duties.”).

 
Case 1:20-cv-08231-LAK Document 26 Filed 08/11/21 Page 34 of 34

34

Lindberg’s allegations entirely fail to plead actual knowledge for either claim. He
alleges only that reporters acting on Dow Jones’ behalf “would not have béen strangers to
interacting with potential sources who were constrained by what records or information they could
provide because of an existing confidentiality or non-disclosure agreement” because they were
“investigative journalists with a major international daily newspaper.”'* Based on these facts, he
alleges that “{u}pon information and belief... Defendant ... [was] aware of the existence of these
agreements and fiduciary relationships.” At most, these allegations suggest that Dow Jones’
reporters. might have known or could have known about the purported confidentiality obligations.
That is wholly insufficient to establish actual knowledge. Accordingly, Lindeberg’s claims for

tortious interference with contracts and aiding and abetting breaches of fiduciary duty are dismissed.

Conclusion
For the forgoing reasons, defendant’s motion to dismiss [Dkt. 12] is granted. Plaintiff
may move for leave to file an amended complaint, which shall be attached to any such motion, on
or before September 13,2021.

SO ORDERED.

Dated: August 11, 2021

  

 

Lewis A. Kaplan
United States District Judge

 

146
Compl. at § $1,
Mt

Id. at | 52,

 

 
